                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-10865-MWF (ASx)                         Date: March 31, 2020
Title:   Tramell Davis v. The GEO Group, Inc.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER DENYING MOTION TO REMAND [8]

       Before the Court is Plaintiff Tramell Davis’ Motion to Remand (the “Motion”),
filed on January 23, 2020. (Docket No. 8). Defendant The GEO Group, Inc. (“GEO”)
filed an Opposition on February 7, 2020. (Docket No. 12). Plaintiff filed a late Reply
on February 18, 2020. (Docket No. 15).

      The Motion was noticed to be heard on February 24, 2020. The Court read and
considered the papers on the Motion and deemed the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
therefore VACATED and removed from the Court’s calendar. Vacating the hearing is
also now supported by the COOP arising from the COVID-19 emergency.

       For the reasons discussed below, the Motion is DENIED. The amount in
controversy requirement for diversity jurisdiction is established, as evidenced by
Plaintiff’s Statement of Damages.

I.    BACKGROUND

        On June 12, 2019, Davis commenced this action in Los Angeles Superior Court.
(Notice of Removal (“NoR”) ¶ 1 (Docket No. 1-1)). In Davis’ Complaint, he alleges
the following categories of damages: (i) wage loss; (ii) hospital and medical expenses;
(iii) general damage; (iv) loss of earning capacity; and (v) other damage “as proof may
be shown at trial.” (NoR, Ex. A (“Complaint”) at 3, ¶ 11). In addition, the Civil Case


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-10865-MWF (ASx)                          Date: March 31, 2020
Title:   Tramell Davis v. The GEO Group, Inc.
Cover Sheet alleges damages of an unlimited amount, exceeding $25,000. (NoR,
Ex. C (“Civil Case Cover Sheet”) at 2).

      The Complaint contains the following allegations:

        Davis was a resident of the Male Community Reentry Program in Long Beach,
California. (Complaint at 4). On November 11, 2017, Davis’ bedroom ceiling
collapsed onto him, causing Davis to fall to the floor. (Id.). Based on the above
allegations, Davis asserts the following three claims: (i) personal injury; (ii) premises
liability; and (iii) general negligence against GEO. (Id. at 3, ¶ 10).

       On November 25, 2019, GEO was served. (NoR ¶ 2). In addition to the
Complaint, Davis served GEO with a Statement of Damages alleging the following
damages: (i) $100,000 in the form of pain, suffering and inconvenience; (ii) $100,000
in the form of emotional distress; (iii) $27,000 in the form of medical expenses; and
(iv) $15,000 in the form of future medical expenses. (NoR, Statement of Damages
at 1). In total, the damages listed on Davis’ Statement of Damages add up to $242,000.
(Id.).

      On December 24, 2019, GEO removed this suit from state court to this Court.
(See NoR).

II.   LEGAL STANDARD

       Removal from state court to this Court is proper when diversity of citizenship
exists among the parties and the amount in controversy exceeds $75,000. See 28
U.S.C. §§ 1331, 1332(a).

      The Defendant carries the “burden of establishing that removal is proper.”
Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir.
2009). Moreover, when the “complaint does not specify the amount sought as
damages, the removing party must prove by a preponderance of the evidence that the
amount in controversy meets” the $75,000 threshold. Guglielmino v. McKee Foods
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-10865-MWF (ASx)                          Date: March 31, 2020
Title:   Tramell Davis v. The GEO Group, Inc.
Corp., 506 F.3d 676, 683 (9th Cir. 2006). All the following can be used to show that
the amount in controversy threshold has been met: (i) general damages; (ii) special
damages; (iii) attorneys’ fees if recoverable; and punitive damages if recoverable.
Conrad v. Hartford Accident & Indem. Co., 994 F.Supp. 1196, 1198 (N.D. Cal. 1998).

      Finally, if any doubt exists as to whether the removing party has the right to
removal, the “case should be remanded to state court.” Matheson v. Progressive
Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).

III.   DISCUSSION

       Davis argues that the action should be remanded to state court because the
Complaint does not allege that the amount in controversy exceeds $75,000. (Motion at
1). Moreover, Davis asserts that the NoR’s statements regarding the amount of
controversy are “conclusory,” and thus fail to show by a preponderance of the evidence
that the amount in controversy exceeds $75,000. (Id. at 8). Therefore, Davis argues
that removal was improper. (Id.).

       In opposition, GEO argues that the amount in controversy exceeds $75,000.
(Opposition at 1). In addition to the allegations in the Complaint of (i) wage loss; (ii)
hospital and medical expenses; (iii) general damage; (iv) loss of earning capacity; and
(v) other damage “as proof may be shown at trial,” GEO asserts that the Statement of
Damages explicitly alleges $242,000 in damages. (Complaint at 3, ¶ 11; Opposition at
3). GEO thus concludes that the $75,000 threshold is easily exceeded, and that
removal was proper. (Opposition at 3).

       The Court agrees with GEO that the preponderance of the evidence
demonstrates that the amount in controversy exceeds $75,000. Quite simply, the
Statement of Damages, filled out and signed by Plaintiff’s counsel, conclusively
establishes that the amount of controversy exceeds $75,000. Even if a complaint does
not demand a specific sum in damages, a statement of damages can provide defendants
notice that the amount in controversy meets the $75,000 requirement. Kaminkski-
Albright v. Sunbeam Prods., No. CV 17-6360 SJO-SK, 2017 WL 5006426, at *3-4
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-10865-MWF (ASx)                        Date: March 31, 2020
Title:   Tramell Davis v. The GEO Group, Inc.
(C.D. Cal. Oct. 30, 2017) (denying motion to remand because although the complaint
“only indicated that the amount demanded exceeds $25,000,” information in the
statement of damages “gave [d]efendants notice that the amount in controversy
exceeded $75,000”).

      Plaintiff did not even address the Statement of Damages until his Reply, which
was belatedly filed. Accordingly, the Court would be within its rights to not consider
any argument from Plaintiff raised for the first time on reply. Zamani v. Carnes, 491
F.3d 990, 997 (9th Cir. 2007) (explaining that the “district court need not consider
arguments raised for the first time in a reply brief”).

      Even if the Court did consider Plaintiff’s belated argument that the Statement of
Damages was inadvertently served on GEO, this argument does not change the Court’s
analysis, as Plaintiff cites no caselaw supporting his argument that the Court should
ignore the Statement of Damages because it was “erroneously” sent to GEO. (Reply at
4).

        Therefore, the Statement of Damages can serve to establish that the amount in
controversy requirement has been met. As a result, the $242,000 in alleged damages
listed in the Statement of Damages exceeds the amount in controversy requirement and
establishes that removal was proper.

IV.   CONCLUSION

     For the foregoing reasons, the Motion is DENIED. As GEO has already
answered the Complaint, no further response is needed from GEO.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
